


110 HR 6939 IH: To amend title 38, United States Code, to provide

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6939
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Filner (for
			 himself, Mr. Jones of North Carolina,
			 Mr. Michaud,
			 Mr. Hare, and
			 Mr. Walz of Minnesota) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  two-fiscal year budget authority for certain medical care accounts of the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Title 38, United States Code, authorizes
			 the Secretary of Veterans Affairs to furnish hospital and domiciliary care,
			 medical services, nursing home care, and related services to eligible and
			 enrolled veterans, but such services can only be provided to the extent that
			 appropriated resources and facilities are available for such purposes.
			(2)For 19 out of the
			 past 21 fiscal years, Congress has not appropriated funds for medical care
			 provided by the Department of Veterans Affairs before the commencement of the
			 new fiscal year, causing the Department great challenges in planning and
			 managing health care for enrolled veterans, to the detriment of those
			 veterans.
			(3)The cumulative
			 effects of insufficient, late and unpredictable health care funding endanger
			 the viability of the system and the specialized health care resources the
			 Department has developed to maintain and improve the health of the Nation’s
			 sick and disabled veterans.
			(4)Approved
			 appropriation levels for the health care programs of the Department have too
			 often proven insufficient over the past decade, requiring the Secretary of
			 Veterans Affairs to ration health care services and Congress to approve
			 supplemental appropriations.
			(5)Providing
			 sufficient, timely, and predictable funding would ensure the government meets
			 its obligation to provide health care to sick and disabled veterans and ensure
			 that all veterans enrolled for care in the Department of Veterans Affairs
			 health care system have ready access to timely, quality services.
			(6)Providing
			 sufficient, timely, and predictable funding to the veterans health care system
			 would eliminate year-to-year uncertainty on funding levels that has prevented
			 the Department of Veterans Affairs from being able to adequately plan for and
			 meet the needs of veterans who are enrolled in the Department health care
			 system.
			2.Two-fiscal year
			 budget authority for certain medical care accounts of the Department of
			 Veterans Affairs
			(a)Two-fiscal year
			 budget authority
				(1)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 113 the following
			 new section:
					
						113A.Two-fiscal
				year budget authority for certain medical care accounts
							(a)In
				generalBeginning with fiscal year 2010, new discretionary budget
				authority provided in an appropriations Act for the appropriations accounts of
				the Department specified in subsection (b) shall be made available for the
				fiscal year involved and shall include new discretionary budget authority first
				available after the end of such fiscal year for the subsequent fiscal
				year.
							(b)Medical care
				accountsThe medical care accounts of the Department specified in
				this subsection are the medical care accounts of the Veterans Health
				Administration as follows:
								(1)Medical
				Services.
								(2)Medical
				Administration.
								(3)Medical
				Facilities.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 113 the
			 following new item:
					
						
							113A. Two-fiscal year budget authority for certain medical care
				accounts.
						
						.
				3.Comptroller
			 General of the United States study on adequacy and accuracy of baseline model
			 projections of the Department of Veterans Affairs for health care
			 expenditures
			(a)Study of adequacy
			 and accuracy of baseline model projectionsThe Comptroller
			 General of the United States shall conduct a study of the adequacy and accuracy
			 of the budget projections made by the Enrollee Health Care Projection Model, or
			 its equivalent, as utilized for the purpose of estimating and projecting health
			 care expenditures of the Department of Veterans Affairs (in this section
			 referred to as the Model) with respect to the fiscal year
			 involved and the subsequent four fiscal years.
			(b)Reports
				(1)In
			 generalNot later than the date of each year in 2010, 2011, and
			 2012, on which the President submits the budget request for the next fiscal
			 year under section 1105 of title 31, United States Code, the Comptroller
			 General shall submit to the appropriate committees of Congress and to the
			 Secretary a report.
				(2)ElementsEach
			 report under this paragraph shall include, for the fiscal year beginning in the
			 year in which such report is submitted, the following:
					(A)A statement
			 whether the amount requested in the budget of President for expenditures of the
			 Department for health care in such fiscal year is consistent with anticipated
			 expenditures of the Department for health care in such fiscal year as
			 determined utilizing the Model.
					(B)The basis for such
			 statement.
					(C)Such additional
			 information as the Comptroller General determines appropriate.
					(3)Availability to
			 the publicEach report submitted under this subsection shall also
			 be made available to the public.
				(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the Senate; and
					(B)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the House of
			 Representatives.
					
